GIUNTINI, Judge,
dissenting:
I dissent. Like my Brothers, I am put off by a defense which seems to sanction the telling of lies. However, I cannot ignore the rationale behind the “exculpatory no” doctrine and its acceptance by the federal courts, including the United States Court of Military Appeals.
In United States v. Stark, 131 F.Supp. 190, 205 (D.Md.1955), the court explained that 18 U.S.C. § 1001 was intended to “protect the government against false pecuniary claims” and “to protect governmental agencies from perversion of their normal functioning.” Further, the court stated that the statute was enacted: “to protect the government from the affirmative or aggressive and voluntary actions of persons who take the initiative, or, in other words, to protect the government from being the victim of some positive statement, whether written or oral, which has the tendency and effect of perverting its normal proper activities.” Id. (emphasis added). The court concluded that the statute was not designed to encompass false statements that were not volunteered by an individual with the purpose of inducing government action, but instead were merely exculpatory responses to questioning initiated by government agents. Id. at 205-08.
“The courts have developed the ‘exculpatory no’ doctrine ... as an exception to the broad provisions of ... [18 U.S.C. § 1001] for those denying guilt in response to questioning by law enforcement authorities.” United States v. Cogdell, 844 F.2d 179, 182 (4th Cir.1988). The Court of Military Appeals has stated that the “exculpatory no” doctrine should be applicable to certain UCMJ art. 107 offenses. See United States v. Gay, 24 M.J. 304, 305 (C.M.A.1987) (doctrine may be applicable to certain UCMJ art. 107 offenses, consistent with the limited scope of 18 U.S.C. § 1001 to protect against subversion or frustration of administrative programs of government), and United States v. Davenport, 9 M.J. 364 (C.M.A.1980) (“exculpatory no” exception to UCMJ art. 107 should be recognized).
Establishing a defense whereby an individual essentially is permitted to lie to a government official may seem offensive at first blush; however, there are valid reasons for recognizing this defense in limited situations. First, adopting a literal reading of 18 U.S.C. § 1001 and UCMJ art. 107 virtually would make any false statement, sworn or unsworn, written or oral, a felony. Such a reading would be contrary to legislative intent.' See United States v. Becker, 855 F.2d 644 (9th Cir.1988). See also United States v. Bramblett, 348 U.S. 503, 504-08, 75 S.Ct. 504, 505-08, 99 L.Ed. 594 (1955); United States v. Gilliland, 312 U.S. 86, 93-95, 61 S.Ct. 518, 522-523, 85 L.Ed. 598 (1941); and United States v. Hutchins, 18 C.M.R. 46, 49 (C.M.A.1955).
Second, the “exculpatory no” defense accommodates legitimate concerns that the prosecution of a suspect’s false statement is uncomfortably close to being at odds with usual fifth amendment protections. See, United States v. Medina De Perez, 799 F.2d 540, 547 (9th Cir.1986) (defendant’s responses to questions posed by federal agents during a post-arrest interrogation were within the “exculpatory no” exception).
Third, as a practical matter, experienced criminal investigators generally know that suspects may lie. However, from a suspect’s false statements, investigators are able to obtain more information, often enabling them to further develop their case. Thus, criminal investigators who are lied to by a suspect who makes a false statement purely in the capacity as a suspect are not really frustrated in the conduct of their criminal investigations.1 In United States v. Aronson, 25 C.M.R. at 34, the court stated “[w]e can hardly imagine that an agent would accept a statement from such a person and conclude from its contents *790that the investigation should be closed, unless that statement constitutes a confession or substantial admission of the offense charged. A statement which is not a confession or a substantial admission can only lead to further investigation to discover the facts — and that is the very purpose of the agency.” Id. at 34.
In my opinion, the majority misreads the import of Jackson. In that case, the United States Court of Military Appeals only said that a non-suspect may not escape criminal liability for telling lies to military criminal investigators by arguing that their investigation is not official in the sense of UCMJ art. 107, or by asserting that a non-suspect has no independent duty to account. The court did not explicitly, say or even hint, that a suspect who made similar statements could be prosecuted under UCMJ art. 107. In fact, the court referred to the Aronson/Osborne line of cases, the continued viability of the “exculpatory no” doctrine, and the fact that the Jackson declarant was not a suspect. This suggests to me that the “exculpatory no” doctrine is alive and well, at least in limited circumstances. But see United States v. Goldsmith, 29 M.J. 979, 984 (A.F.C.M.R.1990) (Aronson dictum that a non-fiduciary may lie at will to investigators has been overtaken, primarily by Jackson).
The majority goes to considerable length to establish that the appellant falsely applied for and received government benefits, that the government has the right to investigate such matters, and that when questioned by criminal investigators, the appellant lied about it. There is no dispute about these issues. Someone like the appellant might be prosecuted for false claims, larceny, false official statements in connection with filing the false claims, and false swearing if his lies to criminal investigators were made under oath. However, the question before this court is not whether such deceitful activity should go unpunished, but whether the appellant’s lies to criminal investigators were the type of false official statements contemplated by UCMJ art. 107. I see nothing in the majority opinion that convinces me that we can ignore the Aronson/Osborne line of cases which generally says that a suspect’s lies to criminal investigators are not violative of UCMJ art. 107.
The case of United States v. Geib, 26 C.M.R. 172 (C.M.A.1988) is instructive on the issue before us. In Geib, the accused was convicted of two specifications of making false official statements. One specification alleged that he filed an official request for discontinuance of his Class Q Allotment, but that the document was false because the accused was not in fact divorced as he represented. The second specification alleged that he made a false official statement to a criminal investigator when he told the agent that he had been divorced and that he had received from his former wife a copy of the divorce decree. The court held that the statements to the agent involved in the second specification were not official within the meaning of UCMJ art. 107. The evidence showed the accused made virtually the same statements in the official Department of Defense form almost a year earlier and these actually initiated his request for discontinuance. These earlier statements, not those to the agent, were the official statements which provide the operative facts to effect discontinuance of the allotment. The later representations were unquestionably made in an investigation into the accused’s commission of an offense, not in an inquiry into whether he desired to end his allotment. Thus, they were not official in the sense of UCMJ art. 107.
Geib and Prater present parallel situations. Both could be convicted of making false official statements in connection with their official filings for claimed benefits; neither should be convicted for making false official statements by denying complicity to criminal investigators, if the “exculpatory no” defense is otherwise available to them.
Most federal circuits have adopted a test delineating when the “exculpatory no” doctrine is applicable. See Medina De Perez, 799 F.2d at 544-46. However, the military courts have not announced a similar test.
*791I would adopt a five-part test to determine whether the “exculpatory no” defense is applicable to a prosecution for a violation of UCMJ art. 107. The defense would apply if all of the following criteria are met:
(1) The statement was not made in pursuit of a claim to a privilege or a claim against the government (e.g., money or benefits). See United States v. Geib, 26 C.M.R. at 172 (accused’s filing of false information in Class Q Allotment forms constituted a violation of UCMJ art. 107; his false statements to criminal investigators about this matter did not);
(2) The statement was not initiated by the declarant but rather was made in response to inquiries initiated by a federal agency or department. See Cogdell, 844 F.2d at 184 (“while the commission of a crime normally results in police investigation, it cannot be said that by committing a crime the criminal is responsible for initiating any ensuing investigation”; thus, the defense might still be available);
(3) The statement did not pervert the basic functions entrusted by law to the agency. See Jackson, 26 M.J. at 377 (non-suspect perverted a criminal investigation when she gave misleading information about a murder suspect’s whereabouts); United States v. Collier, 48 C.M.R. 789, 791 (1974) (non-suspect’s false report of crime “pervert[s] Government machinery____”); United States v. Aronson, 25 C.M.R. at 29 (statement from ordinary suspect, however false, is “hardly calculated to pervert the function of the investigating agency----[o]n the contrary, ... [it] stimulate^] the agency to carry out its function____”; however, suspect who has independent duty to account, such as a fund custodian, who decides to forego the right to remain silent perverts government operations if he lies about these official fund activities); United States v. Osborne, 26 C.M.R. at 235) (soldier perverts government function if he falsely fills out “Personal History Statement,” or any other official forms); however, when questioned as a suspect by criminal investigators about the false entries, the suspect has no official duty to speak truthfully about them and thus, governmental functions are not perverted if the suspect lies about the matter); see also United States v. Sievers, 29 M.J. at 72, and United States v. Davenport, 9 M.J. 364 (C.M.A.1980) (if suspect’s statement goes beyond a mere denial, it might pervert governmental function and result in UCMJ art. 107 sanction);
(4) The false statement was made in the context of an investigation rather than of a routine exercise of administrative responsibility. See Cogdell, 844 F.2d at 184 (defendant’s false claim to IRS was a crime; her false denials to the Secret Service about the matter were not violations of 18 U.S.C. § 1001).
(5) The statement was made in a situation in which a truthful answer would have incriminated the declarant.
The “exculpatory no” doctrine is inapplicable if the declarant’s statement fails to satisfy any one of the above requirements.
Applying the five-part test to this case: (1) the appellant’s statement to police investigators was not made by him as part of his false claim for allowances from finance; (2) his statement was not initiated by the appellant but was made in response to inquiries initiated by police investigators; (3) the appellant’s false statements, as an ordinary suspect, about his marital status were made to police investigators, not to finance or personnel officials as part of a routine exercise of administrative responsibility; therefore, his false statements did not pervert the basic functions entrusted by law to any agency; (4) the statement was made in the context of a criminal investigation rather than of a routine exercise of administrative responsibility; (5) the statement was made in a situation in which a truthful answer would have incriminated the declarant.
Under the circumstances, the appellant could possibly have availed himself of the “exculpatory no” defense. In my opinion, it was error for the military judge not to inquire into this matter during the prov*792idence inquiry. Therefore, I agree with appellant that his plea of guilty to Specification 3 of Charge II (false official statement) was improvident. I would set aside that finding of guilty, dismiss that Specification, and reassess the sentence. I agree with my Brothers’ disposition of Charge I and the remaining charges and specifications.

. However, a suspect with an independent duty to speak (e.g., a custodian of a fund) who chooses to forego his right as a suspect to remain silent must speak truthfully when he accounts officially about fund matters. Also, if a non-suspect lies to criminal investigators that may violate UCMJ art. 107. Jackson, 26 M.J. at 379.